110H-I3
                             ELECTRONIC RECORD




COA # 14-12-00767-CR                          OFFENSE: Murder


STYLE: William Edward Erickson v The State of Texas               COUNTY: Harris

                                                                       th
COA DISPOSITION: Affirmed as Modified               TRIAL COURT: 179"' District Court


DATE: 12/5/2013       Publish:No                          TC CASE #: 1286119




                      IN THE COURT OF CRIMINAL APPEALS




STYLE: William Edward Erickson v The State of Texas        CCA#
                                                                   IWK-13
         Siates                  Petition   CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:         DATE:

                                            JUDGE:.

date: /Ipnl ft, G&W                         SIGNED:                         PC:_

JUDGE:    P^                            \   PUBLISH:                        DNP:




^(jromfknt/ PEnrroN                                                                MOTION FOR


FOR DISCRETIONARY REVIEW                            FOR REHEARING IN CCA IS:


                                                 JUDGE:

DAIS A*ri/ fc 2AM                                                    ELECTRONIC RECORD

           JUDGE